In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-16-00009-CV



        WILLIAM R. AND SUSAN M. KNODERER, Appellants

                                 V.

STATE FARM LLOYDS, PENNI PERKINS, AND TOM ROBERTS, Appellees



              On Appeal from the 354th District Court
                      Hunt County, Texas
                     Trial Court No. 74,037




            Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

        The appellants, William R. and Susan M. Knoderer, filed their appellate brief in this Court

on July 11, 2016, making the appellees’ brief originally due August 10, 2016. The appellees’

briefing deadline was extended twice by this Court on the motion of their appellate counsel,

resulting in the most recent due date of September 30, 2016. Appellees’ counsel has now filed a

third motion seeking an additional extension of the briefing deadline.

        We have reviewed counsel’s third motion to extend time as well as the appellate record in

this case, and we are not unsympathetic to the circumstances counsel has faced over the past few

months. Consequently, while we are not technically granting counsel’s motion for an extension

of time, we are granting counsel the full amount of time he requested in his motion. As counsel

has assured our clerk’s office that he can complete the brief if given an additional thirty days to do

so, we order counsel to file the appellees’ appellate brief with this Court on or before October 31,

2016.

        IT IS SO ORDERED.



                                                      BY THE COURT

Date: October 4, 2016




                                                  2